Citation Nr: 1740941	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1980 to August 1980, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Colorado Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  The Board previously remanded this matter for development in April 2015 and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

The Board remanded this matter in April 2015 in order to afford the Veteran a new VA examination so as to address the etiology of his bilateral hip disorder.  In this regard, the Board found that the opinions previously of record addressing whether such disorder was secondary to his service-connected bilateral knee disorder were inadequate to decide the claim.  The Board further determined that, as National Guard service records dated in May 1995 showed that the Veteran complained of left hip pain after going down on his left thigh, and such injury was considered to have been incurred in the line of duty, an opinion addressing direct service connection was also necessary.  Therefore, the Board remanded the claim for an additional examination, which was accomplished in October 2015. 

In this regard, in October 2015, following an interview with the Veteran, a review of the record, and a physical examination, the VA examiner diagnosed bilateral total hip arthroplasty for osteoarthrosis.  While the examiner's opinions addressing secondary service connection are adequate for the adjudication of the claim, the Board finds that a remand is necessary to obtain an addendum addressing the direct aspect of the Veteran's claim.

In this regard, the October 2015 VA examiner opined that the Veteran's right and left hip conditions were not due to his active service, or a period of ACDUTRA or INACDUTRA, including any injuries documented in his records.  As rationale for the opinion, the examiner indicated that the Veteran did not have any service treatment records regarding his hips.  She further indicated that the Veteran did have an injury to his right knee in 1985 with an "aggravation" injury to his right knee in 1995.  The examiner noted that the Veteran was released from the National Guard in 2000 after 20 years, and his active duty periods were limited to basic training in 1980, annual trainings, and weekend drills.  

The examiner further observed that the Veteran's primary military occupational specialty (MOS) was as a cook/food service and then later as a wire installer, and such duties did not have as many repetitive heavy lifting and rucking responsibilities as many other assignments.  The examiner reported that, while the Veteran did injure his right knee in 1985 with a re-injury in 1995, overall his duties did not involve repetitive stress to his joints.  She further indicated that, on the other hand, his jobs during his non-drill weekends involved repetitive stress to joints, such as in a warehouse and, as a bench coordinator, lifting heavy public benches.  Here, the examiner noted that the Veteran had evidence of arthropathy in other parts of his body and radiographs revealed degenerative changes of other unimplicated joints.  She indicated that the Veteran's hands had thickening of the joints suggestive of degenerative changes and his physical presentation was consistent with a generalized osteoarthropathy.  The examiner further stated that the Veteran did not report onset of his symptoms in service.  

In rendering her opinions, the examiner indicated that she did take the Veteran's history into consideration and determined that his hip conditions were more likely than not related to aging, genetic factors, and repetitive use in non-military occupations.  Here, following a review of medical literature, the examiner explained that the most common risk factors for osteoarthritis are: being older than 50 or 60 years old; having osteoarthritis run in your family; being overweight; injury to the joint; history of inflammatory joint disease; metabolic or hormonal disorders, such as hemochromatosis and acromegaly; bone and joint disorders present at birth; repetitive stressful joint use, such as athletes or construction worker might have; and deposits of uric acid crystals in joints. 

However, the non-documentation of in-service complaints referable to the Veteran's hips as described by the October 2015 VA examiner is not consistent with the evidence of record.  Specifically, she reported that the Veteran did not have any service treatment records regarding his hips. To the contrary, as noted in the April 2015 Board remand, the record includes a May 1995 treatment record in which it was noted that, after a PT test, the Veteran complained of pain in his left hip going down his left thigh.  Such record further indicated that he reported that he soaked his left leg in water over night and, the next day, he reported that the pain had not subsided and he was having difficulty walking.  Therefore, the direct service connection opinion appears to be based on an incomplete factual history and a new opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).   

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the October 2015 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

Is it at least as likely as not that the Veteran's bilateral hip disorder is related to his active service, period of ACDUTRA or INACDUTRA, including any injuries documented in his records? 

In rendering such opinion, the examiner should consider, and discuss, the May 1995 service treatment record indicating the Veteran's complaint of left hip pain (as described above). 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




